DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 (19-34 by dependency) recites “combining temporal” in line 12. Combining temporal what? This limitation is unclear. 
Claim 22 (23-25 by dependency) recites “similar”. The scope of similar is unclear. How similar of a PPG would meet the claimed limitation?
Claim 22 recites “colors from a color space”. What colors is the Applicant referring to? Examiner notes that no colors are recited in parent Claim 18.
Claim 22 recites “respective colors”. There is insufficient antecedent basis for this limitation. 
Claim 23-25 recite “colors”. Examiner notes ‘colors’ is not positively recited in claim 22. There is insufficient antecedent basis for these limitations.
Claim 25 recites “combining temporal”. Combining temporal what? This limitation is unclear. 
Claim 26 recite “respective sub regions”. There is insufficient antecedent basis for this limitation, 
Claim 26 recites “multi-color”. Examiner notes that no ‘colors’ are mentioned in claim 18. Is the sensor in claim 18 supposed to be a multi-colored sensor?
Claim 28 (29-31 by dependency) recites “maintaining” and “dropping” peaks. It is unclear what this means. Is Applicant referring to keeping and removing peaks in the original signal? The windowed signal?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 22, 32, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2017/0014040 A1 – cited by Applicant), hereinafter Shim.
Regarding Claim 18, Shim teaches: A computer-implemented method for direct photoplethysmography or direct PPG (abstract) comprising: obtaining during a time interval plural PPG signals for respective sensors in a wearable device (figure 14 and 15); and combining said plural PPG signals to thereby obtain a multi-sensor PPG signal (figure 15), wherein said method for direct PPG comprises: processing each PPG signal of said plural PPG signals to identify good quality and bad quality segments (figure 15) of said PPG signal using a quality measure of said PPG signal is above a threshold and bad quality segments of said PPG signal wherein said quality measure of said PPG signal is below said threshold (abstract - signal quality equal to or greater than a predetermined threshold; paragraph 0171); removing said bad quality segments from each PPG signal of said plural PPG signals (paragraph 
Regarding Claim 22, Shim teaches: The computer-implemented method for direct PPG according to claim 18, comprising: generating plural multi-sensor PPG signals (figure 15; multiple LEDs can be considered multiple sensors) similar to said multi-sensor PPG signal for respective colors from a color space (this limitation holds no patentable weight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin et al. (A new look at the essence of the imaging photoplethysmography; 2015 – cited by Applicant) further in view of McDuff et al. (US 2015/0282724 A1 – cited by Applicant).
Regarding Claim 19, Shim teaches: The computer-implemented method for direct PPG according to claim 18. Shim does not mention wherein said good quality segments comprise non-inverted segments and inverted segments. 
Kamshilin teaches that good quality ppg signals can be inverted in segments (page 2 paragraph 2). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention wherein said good quality segments comprise non-inverted segments and inverted segments as Kamshilin teaches that PPG signals can become inverted. 
Sim in view of Kamshilin do not mention processing of each PPG signal further comprises identifying said inverted segments and reverting said inverted segments.
McDuff teaches that that PPG signals can be inverted and should be reverted if needed (paragraph 0088-0089). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim in view Kamshilin wherein processing of each PPG signal further comprises identifying said inverted segments and reverting said inverted segments in order to obtain a more accurate signal.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Van Slyke et al. (US 2011/0077484 A1– cited by Applicant), hereinafter Van Slyke.
Regarding Claim 20, Shim teaches: The computer-implemented method for direct PPG according to claim 18. Shim does not mention wherein said processing of each PPG signal comprises: wavelet transforming said PPG signal to obtain a wavelet transformed PPG signal; and supplying said wavelet 
Van Slyke teaches detecting non-corrupted segments of a PPG signal using neural network on a wavelet representation of a PPG signal (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim wherein said processing of each PPG signal comprises: wavelet transforming said PPG signal to obtain a wavelet transformed PPG signal; and supplying said wavelet transformed PPG signal to a neural network trained to identify good quality segments of said PPG signal and bad quality segments of said PPG signal as the substitution of one method of determining good and bad segments for another would have yielded predictable results to one of ordinary skill. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin, further in view of McDuff, further in view of Van Slyke. 
Regarding Claim 21, him, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 19. him, in view of Kamshilin, further in view of McDuff do not mention wherein said neural network is further trained to identify said inverted segments.
Van Slyke teaches that a neural network can be used to identify artifacts in a ppg signal (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff wherein said neural network is further trained to identify said inverted segments as substituting one method of identifying an artifact for another would have yielded predictable results to one of ordinary skill. 

Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin, further in view of McDuff, further in view of Den Brinker et al. (2016/0220128 A1 – cited by Applicant), hereinafter Den Brinker. 
Regarding Claim 23, Shim, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 22, further comprising: determining a quality measure for each signal; and selecting amongst said plural multi-sensor PPG signals the PPG signal with highest quality measure (Shim – figure 13-15).
Shim, in view of Kamshilin, further in view of McDuff do not mention that the signal comprises multiple colors. Den Brinker teaches that PPG data stream usually comprises multiple colors that are processed and the good segments are combined thereby producing a multi-color ppg (paragraph 0048). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff to include determining a quality measure for each one of said colors; and selecting amongst said plural multi-sensor PPG signals the multi-sensor PPG signal for the color with highest quality measure in order to have a more accurate ppg signal. 
Regarding Claim 24, Shim, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 22, further comprising: determining a quality measure for each one of said signal. 
Shim, in view of Kamshilin, further in view of McDuff do not mention and combining multi-sensor PPG signals for plural colors into a multi-color multi-sensor PPG signal. Den Brinker teaches that PPG data stream usually comprises multiple colors that are processed and the good segments are combined thereby producing a multi-color ppg (paragraph 0048). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff to include determining a quality measure for 
Regarding Claim 25, Shim, in view of Kamshilin, further in view of McDuff further in view of Den Brinker: The computer-implemented method for direct PPG according to claim 24, further comprising: obtaining during said time interval plural PPG signals for respective colors and respective sensors; processing each PPG signal of said plural PPG signals to identify good quality segments of said PPG signal wherein a quality measure of said PPG signal is above a threshold and bad quality segments of said PPG signal wherein said quality measure of said PPG signal is below said threshold; removing said bad quality segments from each PPG signal of said plural PPG signals; and combining temporal corresponding good quality segments of said plural PPG signals to obtain said multi-color multi-sensor PPG signal (Den Brinker – paragraph 0048).
Regarding Claim 26, Shim, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 18. Shim, in view of Kamshilin, further in view of McDuff do not mention obtaining during said time interval for at least one of said sensors plural PPG signals for respective sub-regions of said sensor, each sub-region of said sub-regions covering multiple pixels; and combining said plural PPG signals to thereby obtain a multi-sensor multi-region PPG signal or multi-color multi-sensor multi-region PPG signal.
Den Brinker teaches that PPG data stream usually comprises signals representing multiple pixels/pixel groups that are processed and the good segments are combined thereby producing a multi-region ppg (paragraph 0048; 0028, 0009). In view of Shim, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff to include obtaining during said time interval for at least one of said sensors plural PPG signals for respective sub-regions of said sensor, each sub-region of said sub-regions .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim, in view of Kamshilin, further in view of McDuff, further in view of Erts et al. (EP 2438849 A1), hereinafter Erts.
Regarding Claim 27, Shim, in view of Kamshilin, further in view of McDuff teach: The computer-implemented method for direct PPG according to claim 18. Shim, in view of Kamshilin, further in view of McDuff do not mention further comprising locking settings of one or more of said sensors during said time interval, said settings at least comprising: - diaphragm; - sensor setting for light sensitivity; and - light exposure time.
Erts teaches the use of a camera for ppg signal acquisition where in exposure, color and aperture settings can be locked to ensure constant exposure (paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Shim, in view of Kamshilin, further in view of McDuff to include locking settings of one or more of said sensors during said time interval, said settings at least comprising: - diaphragm; - sensor setting for light sensitivity; and - light exposure time so that the characteristics of the resulting ppg signals are common, enabling efficient comparing as well as avoiding distorted measured signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791